              Case 19-11791-BLS          Doc 351       Filed 01/02/20     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                   )   Chapter 11
In re:                                             )
                                                   )   Case No. 19-11791 (BLS)
OLD LC, INC., et al.,1                             )
                                                   )   (Jointly Administered)
                             Debtors.              )
                                                   )   Related Docket No(s). 309, 318

          ORDER GRANTING MOTION OF THE DEBTORS FOR ENTRY OF AN
         ORDER APPROVING SETTLEMENT AGREEMENT BY AND BETWEEN
         THE DEBTORS AND CLEAR FINANCE TECHNOLOGY CORPORATION
            D/B/A CLEARBANC PURSUANT TO BANKRUPTCY RULE 9019

         Upon the Motion (the “Motion”)2 of the above-debtors and debtors in possession

(collectively, the “Debtors”) for entry of this Order pursuant to Section 105 of the Bankruptcy Code

and Rule 9019 of the Federal Rules of Bankruptcy Procedure, approving the settlement agreement

(the “Settlement Agreement”) by and between the Debtors and Clear Finance Technology

Corporation d/b/a Clearbanc (“Clearbanc”), as further described in the Motion; and this Court

having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

Motion and the relief requested therein being a core proceeding in accordance with 28 U.S.C.

§ 157(b)(A)-(C); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409;

and due and proper notice of the Motion being adequate and appropriate under the particular



1
        The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc.,
Old LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases
is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2
      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the
Motion.
               Case 19-11791-BLS          Doc 351      Filed 01/02/20     Page 2 of 3



circumstances; and upon the record of any hearing held to consider the relief requested in the

Motion and all proceedings had before this Court; and this Court having found and determined

that the relief sought in the Motion is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest and that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and any objections to the requested relief having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefore,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, the

Settlement Agreement, attached to the Motion as Exhibit B, is approved, and the terms and

conditions of the Settlement Agreement (including, without limitation, the mutual releases set forth

therein) are incorporated into this Order as if fully set forth herein.

        3.      The Court makes no findings or determinations as to the characterization of the

transactions evidenced by the Share Agreements.

        4.      Clearbanc has no further obligation to make funding or other financial

accommodations available to the Debtors under the Share Agreements or otherwise pursuant to

Section 365(c)(2) of the Bankruptcy Code.

        5.      The notice described in the Motion is sufficient and any requirement of further or

different notice is hereby waived.

        6.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.
              Case 19-11791-BLS         Doc 351      Filed 01/02/20     Page 3 of 3



         7.    The Debtors are directed, within three business days of the entry of this Order, to

serve a copy hereof upon all the parties that were served with the Motion, along with any parties

that have filed notices of appearance in these Cases since the filing of the Motion.

         8.    This Court shall retain exclusive jurisdiction with respect to any and all matters,

claims, rights, or disputes arising from or related to the implementation or interpretation of this

Order.




Dated: January 2nd, 2020                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Wilmington, Delaware                      JUDGE
